Title: James Madison to Joseph C. Cabell, 12 September 1830
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Septr. 12. 1830
                            
                        
                        
                        Your favour of Aug. 3 was duly recd. with the two letters you inclosed. I received at the same time a letter
                            from Mr. Th. J. Randolph inclosing one to him from Mr Crozet recommending his brother for the Tutorship. Mr. Johnson has
                            been in correspondence with Richmond on the Candidates in that place; and has come to a conclusion so strong in favor of
                            Hervé, that he is willing, if no better provision presents itself, to accept him with the privilege of appointing a
                            substitute for one year. It appears so desirable not to lose Hervé, that I have expressed to Mr. R. & Gen. Cocke
                            my concurrence in the opinion of Mr. Johnson; and I presume they will give effect to the arrangement unless they possess
                            information not yet known to me.
                        I have been drawn into several correspondences on the "nullifying" doctrine of S. Carolina and the use made
                            of the Proceedings of Virginia in 98-99. In a late letter, tho’ omitting a few topics in preceding ones, I have taken a
                            pretty comprehensive view of the case, which will probably find its way to the public at no distant day. I mention it to
                            you in consequence of our conversations whilst at the University. It may be well however to let this communication sleep
                            for the present.
                        My indisposition at the University left my health unsettled for some time after my return home; but I am
                            again in statu quo. Mrs. Madison has just passed thro’ an attack of Cholera which for a short time was alarming. She is
                            now much relieved. She joins in best wishes for health & all other blessings for yourself & those dearest
                            to you.
                        
                            
                                James Madison
                            
                        
                    I return the letters inclosed in yours Since writing the above Docr. Blatterman has arrived. He says Colonna is appointed
                            as understood from Mr. Randolph, but no arrangement communicated to him as to the precise relation & division of
                            functions between the Professor & Tutor. The Doctr. is much in the fidgets, apprehending collision if not
                            degradation. These are dangers equally difficult & desireable to be guarded agst. I wish you could aid in the
                            task. The interest of the University is involved in it
                            
                                James Madison
                            
                        